PER CURIAM.
Daveretta A. Hayes appeals the district court’s order and order on reconsideration granting summary judgment to the Appellee in her employment discrimination action. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. *644Hayes v. Mass Transit Admin., No. CA-00-3790-AMD (D. Md. Jan. 22 & Feb. 6, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.